    1200/18-7152.S/kmc/bja

                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

    WILLIAM BARNHOUSE,                               )
                                                     )
                             Plaintiff,              )
                                                     )
                             v.                      ) Cause No.: 1:19-CV-00958-TWP-DLP
                                                     )
    CITY OF MUNCIE, FONDA KING, STEVE                )
    STEWART, GORDON WATTERS, OFFICER                 )
    TODD, STEVE BLEVINS, DONALD                      )
    BAILEY, TERRY WINTERS, CARL                      )
    SOBIERALSKI, AS-YET UNIDENTIFIED                 )
    MUNCIE POLICE OFFICERS, and AS-YET               )
    UNIDENTIFIED EMPLOYEES OF THE                    )
    INDIANA STATE POLICE CRIME LAB,                  )
                                                     )
                             Defendants.

                             NOTICE OF AUTOMATIC INITIAL
                         EXTENSION TO FILE RESPONSIVE PLEADING
          COME NOW, Defendants, CITY OF MUNCIE, FONDA KING, OFFICER TODD,

STEVE BLEVINS, DONALD BAILEY, and TERRY WINTERS, by and through one of their

attorneys, KATLYN M. CHRISTMAN (#34670-64) of KNIGHT, HOPPE, KURNIK &

KNIGHT, LTD., and hereby notify and indicate to the Court that an automatic initial extension of

time of twenty-eight (28) days is hereby sought to file a responsive pleading to Plaintiff’s

Complaint.

          The deadlines for each Defendant to respond have not been previously extended. These

extensions of time are for twenty-eight (28) days with respect to each deadline. These extensions

do not interfere with the Case Management Plan, scheduled hearings, or other case deadlines.

Based on information and belief, the original responsive pleading deadlines are as follows:




                                                1
 
       CITY OF MUNCIE: April 29, 2019

       FONDA KING:            April 18, 2019

       OFFICER TODD:          April 18, 2019

       STEVE BLEVINS:         April 29, 2019

       DONALD BAILEY: April 26, 2019

       TERRY WINTERS: April 26, 2019.

       Therefore, pursuant to Local Rule 6-1(b), the responsive pleadings, pursuant to the

automatic extensions, are due on or before the following dates:

       CITY OF MUNCIE: May 27, 2019

       FONDA KING:            May 16, 2019

       OFFICER TODD:          May 16, 2019

       STEVE BLEVINS:         May 27, 2019

       DONALD BAILEY: May 24, 2019

       TERRY WINTERS: May 24, 2019.

        Counsel for Plaintiff, Danielle Hamilton, has been contacted and does not object to the

above-mentioned extensions of time.

                                                    Respectfully submitted,

                                                    /s/ Katlyn M. Christman
                                                    KATLYN M. CHRISTMAN (#34670-64)

KNIGHT, HOPPE, KURNIK & KNIGHT, LTD.
Attorney for Defendants, CITY OF MUNCIE, FONDA
KING, STEVE STEWART, STEVE BLEVINS,
DONALD BAILEY and TERRY WINTERS
833 West Lincoln Highway, Suite 340E
Schererville, IN 46375
219/322-0830; FAX: 219/322-0834
Email: Kchristman@khkklaw.com


                                                2
 
                                                CERTIFICATE OF SERVICE

I hereby certify that on April 15, 2019, the foregoing NOTICE OF AUTOMATIC INITIAL
EXTENSION TO FILE RESPONSIVE PLEADING was electronically filed with the Clerk of
the Court using the CM/ECF system, which will send notification of such filing to the following
CM/ECF participants:

         Katlyn M. Christman
          KNIGHT HOPPE KURNIK & KNIGHT LTD (Schererville) 
          kchristman@khkklaw.com,balexander@khkklaw.com 
         Heather Lewis Donnell 
          LOEVY & LOEVY
          heather@loevy.com,heather.lewis@aya.yale.edu,israa@loevy.com
         Danielle O. Hamilton 
          LOEVY & LOEVY
          hamilton@loevy.com,tierra@loevy.com
         Byron D. Knight 
          KNIGHT HOPPE KURNIK & KNIGHT LTD (Schererville) 
          bknight@khkklaw.com
         Elizabeth A. Knight 
          KNIGHT HOPPE KURNIK & KNIGHT LTD (Schererville) 
          eknight@khkklaw.com,kmeyer@khkklaw.com
         Arthur Loevy 
          LOEVY & LOEVY
          arthur@loevy.com,docket@loevy.cim,jon@loevy.com
         Jonathan I. Loevy 
          LOEVY & LOEVY
          jon@loevy.com,docket@loevy.com
         Joseph W. Smith
          KNIGHT HOPPE KURNIK & KNIGHT LTD (Schererville) 
          jsmith@khkklaw.com, Dbotma@khkklaw.com

Manual Notice:

None. 

                                                        /s/ Katlyn M. Christman
19-04-15 Not of Auto Initial Ext of Time 7152




                                                          3
 
